Case 1:17-cv-07599-JBW-ST Document 50 Filed 07/29/19 Page 1 of 2 PageID #: 547



United States District Court
Eastern District of New York                               1:17-cv-07599-JBW-ST
Shatequa Leguette individually and on
behalf of all others similarly situated
                               Plaintiff

                 - against -                          Stipulation of Voluntary Dismissal

Schwans Company et al
                               Defendant

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel(s) that the above-captioned action is voluntarily dismissed, with prejudice,

against defendant. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 Date: July 29, 2019

         Sheehan & Associates, P.C.                      Foley Hoag LLP

         /s/ Spencer Sheehan                             /s/ August Horvath
         505 Northern Blvd., STE 311                     1301 Avenue of the Americas, FL 25
         Great Neck, NY 11021                            New York, NY 10019
         (516) 303-0552                                  (646) 927-5544
         spencer@spencersheehan.com                      ahorvath@foleyhoag.com
         Attorney for Plaintiff                          Attorney for Defendant
Case 1:17-cv-07599-JBW-ST Document 50 Filed 07/29/19 Page 2 of 2 PageID #: 548



1:17-cv-07599-JBW-ST
United States District Court
Eastern District of New York

Shatequa Leguette individually and on behalf of all others similarly situated


                                         Plaintiffs


        - against -


Schwans Company et al

                                         Defendant




                            Stipulation of Voluntary Dismissal


                                    Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                   Great Neck, NY 11021
                                   Tel: (516) 303-0552
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: July 29, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
